Title: From Alexander Hamilton to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 26 November 1792
From: Hamilton, Alexander
To: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas



Treasury Department,November 26th 1792.
Gentlemen,

You will herewith receive a triplicate of my letter of the 5th instant, and an enclosure for Mr. Short, which you will please to forward.
The Treasurer having been directed to draw upon you, for 1.250.000 florins, I have to request, that his drafts may be duly honored.
I am &c.

Alexander Hamilton.
Messrs. Willink, Van Staphorst,and Hubbard.Amsterdam.

